RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 19a0075p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                                 ┐
                                     Plaintiff-Appellee,   │
                                                           │
                                                           >       No. 17-5772
        v.                                                 │
                                                           │
                                                           │
 JEFFERY HAVIS,                                            │
                                 Defendant-Appellant.      │
                                                           ┘

                           Appeal from the United States District Court
                      for the Eastern District of Tennessee of Chattanooga.
                  No. 1:16-cr-00121-1—Travis R. McDonough, District Judge.

                               Decided and Filed: April 18, 2019

      BEFORE: COLE, Chief Judge; MOORE, CLAY, GIBBONS, SUTTON, GRIFFIN,
        KETHLEDGE, WHITE, STRANCH, DONALD, THAPAR, BUSH, LARSEN,
              NALBANDIAN, READLER and MURPHY, Circuit Judges.

                                      _________________

                                             ORDER
                                      _________________

       A majority of the Judges of this Court in regular active service has voted for rehearing en
banc of this case. Sixth Circuit Rule 35(b) provides as follows:

       The effect of the granting of a hearing en banc shall be to vacate the previous
       opinion and judgment of this court, to stay the mandate and to restore the case on
       the docket sheet as a pending appeal.

       Accordingly, it is ORDERED, that the previous decision and judgment of this court are
vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.
 No. 17-5772                        United States v. Havis                           Page 2


          Briefing and scheduling of this case for oral argument will follow as the Clerk may
direct.

                                             ENTERED BY ORDER OF THE COURT




                                             Deborah S. Hunt, Clerk